DISMISS and Opinion Filed January 29, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01484-CV

            MONTGOMERY CAPITAL ADVISERS, LLC, Appellant
                                V.
      TIMOTHY DONELL BROWN AND IRREVOCABLE TRUST “X”, Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-19-08355

                              MEMORANDUM OPINION
                           Before Justices Myers, Schenck, and Carlyle
                                    Opinion by Justice Myers
       It appears the notice of appeal was mistakenly filed with this Court. In the notice of
appeal, appellant states it is appealing the associate judge’s order “to the referring court for a de
novo hearing.” See TEX. GOV’T CODE ANN. § 54A.111(e). We instructed appellant to file, by
December 20, 2019, written correspondence showing cause why this appeal should not be
dismissed and cautioned that failure to comply may result in dismissal of the appeal without
further notice. As of today’s date, appellant has not responded. Accordingly, we dismiss this
appeal. See TEX. R. APP. P. 42.3(a), (c).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE
191484F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MONTGOMERY CAPITAL ADVISERS,                        On Appeal from the 101st Judicial District
LLC, Appellant                                      Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-19-08355.
No. 05-19-01484-CV         V.                       Opinion delivered by Justice Myers. Justices
                                                    Schenck and Carlyle participating.
TIMOTHY DONELL BROWN AND
IRRECOCABLE TRUST “X”, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees TIMOTHY DONELL BROWN AND IRRECOCABLE
TRUST “X” recover their costs of this appeal from appellant MONTGOMERY CAPITAL
ADVISERS, LLC.


Judgment entered this 29th day of January, 2020.




                                              –2–